IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE DAVID GOLDSMITH,              NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4023
v.

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed April 26, 2017.

An appeal from an order of the Walton County Circuit Court.
Kelvin C. Wells, Judge.

Andy Thomas, Public Defender, and Laurel Cornell Niles, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR and JAY, JJ., CONCUR.